966 F.2d 1443
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tides Jerry NEWTON, III, Plaintiff-Appellant,v.Sergeant LAMM, Greensville Correctional Center Unit B;Lieutenant Trent, Greensville Correctional Center Unit B;Correctional Officer Jones, Greensville Correctional CenterUnit B;  Assistant Warden Myers, Greensville CorrectionalCenter Unit B;  Lieutenant Hick, Investigator, GreensvilleCorrectional Center Unit B;  Lieutenant Author, GreensvilleCorrectional Center Unit B;  Captain Staples, GreensvilleCorrectional Center Unit B;  Captain Gevens, GreensvilleCorrectional Center Unit B;  T.P.S. Strahan, GreensvilleCorrectional Center Unit B;  MR. Flowers, GreensvilleCorrectional Center Unit B, Sergeant Sander, GreensvilleCorrectional Center Unit B;  Sergeant Therstan, GreensvilleCorrectional Center Unit B;  Captain Chaples, GreensvilleCorrectional Center Unit B;  A. M. Judkins, GreensvilleCorrectional Center Unit B;  Correctional Officer Cleamos,Greensville Correctional Center Unit B;  CorrectionalOfficer WHite, Greensville Correctional Center Unit B,Defendants-Appellees.Tides Jerry NEWTON, III, Plaintiff-Appellant,v.B. E. KELLY;  Warden Lawson;  Assistant Warden Myer;Lieutenant Trent;  SGT. Moore;  Major William;Lieutenant Hicks;  Cleamson, c/o;  D.Walker, c/o, Defendants-Appellees.
Nos. 92-6188 & 92-6316.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 30, 1992Decided:  July 2, 1992

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Senior District Judge.  (CA-91-708-N, CA-91-860-N)
Tides Jerry Newton, III, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
OPINION
PER CURIAM:


1
Tides Jerry Newton, III, filed suits under 42 U.S.C.s 1983 (1988) and sought leave to proceed in forma pauperis.  The district court assessed filing fees in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the cases without prejudice when Plaintiff failed to comply with the fee orders.  Plaintiff appeals.  Finding no abuse of discretion, we affirm the district court's orders.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 In view of our disposition of these cases, Newton's motion for appointment of counsel is denied